This is a suit by appellee against appellant, W. P. Flow, and J. A. Walton, sheriff of Brewster county, W. H. Ragin, justice of the peace, Precinct No. 1, Brewster county, and W. J. Yates, publisher of the "Alpine Avalanche," to restrain said defendants by injunctive relief from the sale of certain real estate in Brewster county under and by virtue of an execution issued out of the justice court, precinct No. 1, Brewster county. A temporary restraining order was granted by the court in vacation. Each of the defendants answered by general demurrer and motion to dissolve the injunction. At a regular term of the district court of Brewster county, the following judgment was entered in said cause:
"In District Court, Brewster County. September 14, 1911. G., H. 
S. A. Ry. Co. v. W. P. Flow et al. No. 614. On this day this cause coming on to be heard on defendant's general demurrer and motion to dissolve the injunction heretofore issued in this cause and to dismiss the bill, all parties appearing and announcing ready for the hearing, whereupon the demurrer and motion were submitted and heard by the court, at the hearing of which the court finds that the demurrer and motion are without merit, and the same are therefore in all things overruled, to which ruling and order of the court defendants promptly excepted. And on the same day this cause came on further to be heard on the facts, all parties being present, whereupon plaintiff announced ready for trial, and the defendant then and there, in open court, announced that he refused to answer or defend further, and upon consideration by the court, jury being waived by plaintiff, the court finds that plaintiff is entitled to the relief prayed for in the petition.
"It is further ordered, adjudged and decreed by the court that the said defendants, W. P. Flow and J. A. Walton, sheriff, and W. H. Ragin, justice of the peace, Precinct No. 1, Brewster county, Texas, be, and they are hereby, perpetually enjoined from enforcing or collecting, or attempting to enforce or collect, the said judgment for $19 and cost of suit rendered by said justice of the peace on May 22, 1911, in cause No. 313, styled on said docket W. P. Flow v. Galveston, Harrisburg  San Antonio Railway Company. And it is further ordered by the court that the plaintiff, Galveston, Harrisburg  San Antonio Railway Company, do have and recover of and from said defendants all cost in this behalf expended, for which let execution issue. Upon rendition of this judgment, defendants, by their attorney, promptly and in open court excepted thereto, and in open court gave notice of appeal to the Court of Civil Appeals for the Eighth Supreme Judicial District of Texas at El Paso."
From an examination of the judgment entry, and so far as the record discloses, there is no mention made in the judgment of the defendant W. J. Yates. Without making disposition as to him, there is no final judgment upon which process may issue, or from which an appeal can be taken. This court has no jurisdiction of the case, and the appeal is therefore dismissed.